Sedgwick, J.,
concurring.
Some weeks before the death of his wife, Melvin Getchell sold the house where they were living in Cuming county, and himself and wife gave possession thereof to the purchaser, reserving one room in which they stored their furniture. He then went to Neligh, in Antelope county, and rented a house of which he could not get complete possession for a few weeks, but took possession of a room therein. While these negotiations were pending, and on the llth day of February, Mrs. Getchell died in Cuming county. A few days later Mr. Getchell removed his furniture to the house he had rented in Neligh and continued to reside in that county. These circumstances, as appears from the opinion and the dissenting opinion, presented a nice question of law as to at what point of time Mr. Getchell changed his residence from Cuming county to Antelope county. He might well have been in doubt as to which was the proper county in which to settle the estate of Mrs. Getchell. He concluded that he should apply for settlement of the estate in Antelope county where he was living. All parties interested might well have taken notice that this would probably be his conclusion. No objection was made, and the estate was duly settled by the court of that county. Four years later application was made by a son of Mrs. Getchell to the court of Cuming county to settle Mrs. Getehell’s estate, ignoring the proceedings in Antelope county. Over the objections of Mr. Getchell, that court proceeded with the matter, and, upon appeal to the district court of that county, the action of the probate court was sustained.
Of course, the jurisdiction of the probate court of Antelope county depended upon the legal residence of Mrs. Getchell being in that county, and that depended upon the question of fact as to whether Mr. Getchell had changed his legal residence before the death of Mrs. Getchell. This question was necessarily submitted to the county court of Antelope county, and that court found the fact to be that Mr. Getchell had changed his residence to that county before Mrs. Getchell’s death.
*583The son might anticipate that some action would be taken to settle the estate within four years after Mrs. Getchell’s decease. The facts determining jurisdiction must have been litigated in that proceeding. After allowing the expense of the first proceeding to be incurred, and waiting for four years, the son should not now, in this collateral way, be allowed to retry the facts upon which jurisdiction depends. I concur in reversing the judgment of the district court.